Judgment and order reversed, with costs, and the motion denied, with ten dollars costs, with leave to defendant to answer within twenty days from service of order upon payment of said costs. The complaint does not allege an agreement to answer for the debt of another but alleges a novation by which the original debt was completely extinguished and an original promise by the defendant substituted therefor. Such agreement is not within the Statute of Frauds. This entitles the parties to go to trial on their pleadings. Present — Finch, P. J., Merrell, O’Malley, Sherman and Townley, JJ.